Ragan, C.
William W. Wood, an attorney at law, sued Joseph G. Armstrong in the district court of Sheridan county to recover the value of certain professional legal services rendered by the former for the latter at his request.. The case was tried to the court without a jury and resulted in a judgment in favor of Wood, and against Armstrong, for $55, to reverse which Armstrong has filed here a petition in error.
The only argument relied on here for a reversal of this judgment is that the finding of the court on which it is based is not sustained by sufficient evidence. There is *898no merit whatever in this contention. The evidence abundantly sustains the finding of the court and its judgment is
Affirmed.